           Case 2:17-cv-01928-JCC-MLP Document 289 Filed 08/18/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RONALD BRENNAN JR.,                                     CASE NO. C17-1928-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ANTHONY ASTON et al.,

13                             Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 288). Plaintiff has not filed
17   objections to the report and recommendation. Having thoroughly considered the report and
18   recommendation and the relevant record, the Court finds oral argument unnecessary and hereby
19   ORDERS that:
20          1.      The report and recommendation (Dkt. No. 288) is APPROVED and ADOPTED;
21          2.      The motion for summary judgment filed by Defendants Debbie Bellinger, Bradley
22   Hoover, Jacob Taylor, and Mirra Merkel, Charles Mitchell, and Alexis Wafstet (Dkt. No. 256) is
23   GRANTED, and the claims against these Defendants are DISMISSED with prejudice;
24          3.      The motion for summary judgment filed by Defendants Clinton Moll, Stuart
25   Nicholas, Olufemi Adepoju, Susan Freeman, John Gross, Paul Hansen, William Hart, Sherell
26   Hovey, Benjamin Ohipeni, Brian Wilson, and Jon Crew (Dkt. No. 264) is GRANTED in part and


     ORDER
     C17-1928-JCC
     PAGE - 1
           Case 2:17-cv-01928-JCC-MLP Document 289 Filed 08/18/20 Page 2 of 2




 1   DENIED in part as follows:

 2                  a. The retaliation claims against Defendants Wilson, Freeman, Hansen, and Hart

 3                     are DISMISSED without prejudice for failure to exhaust;

 4                  b. The remaining retaliation claims are DISMISSED with prejudice except for

 5                     the claim against Defendant Nicholas based on the January 29, 2018 infraction

 6                     and the claim against Defendant Crew for the use of force on April 5, 2018;

 7                  c. Summary judgment is DENIED for the battery claim against Defendant Crew;

 8                     and
 9                  d. Plaintiff’s compensatory damages claim against Defendant Crew based on the
10                     alleged battery is DISMISSED with prejudice;
11          4.      This order disposes of all the claims against Defendants Bellinger, Hoover,
12   Taylor, Merkel, Mitchell, Wafstet, Moll, Adepoju, Freeman, Gross, Hansen, Hart, Hovey,
13   Ohipeni, and Wilson, and these Defendants are DISMISSED from the lawsuit;
14          5.      The remaining Defendants in this action are Custody Deputies Machyo, Nicholas,
15   and Crew. An order scheduling trial on the claims against these Defendants will follow; and
16          6.      The Clerk is DIRECTED to send copies of this order to the parties and to Judge
17   Peterson.
18          DATED this 18th day of August 2020.




                                                         A
19

20

21
                                                         John C. Coughenour
22                                                       UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C17-1928-JCC
     PAGE - 2
